Title: Extracts from Correspondence of British Officers, 1781
From: Clinton, Henry
To: 


                        

                            
                                1781
                            
                        
                        Sir Hry Clinton to Ld G. Germain 9th & 12th of June 1781. Informs of the reinforcement of 1500 Men
                            under the Comd of Colo. Marsh of the 43d Regt going to join Ld Cornwallis in the Chesapeake at that time.
                        Sir Hry Clinton to Ld G. Germain 7th Sepr  1781—had embarked 4000 Troops with which he shd proceed to relieve
                            his Lordship, as soon as he new the passage was open. that instead of 3 Battns from the West Indies
                            only one very weak one had arrived—That instead of receiving a reinforcement from Ld Cornwallis as he expected last year
                            he had been obliged to detach abt 8000 Men to his Lordship besides leaving in Carolina the 3 Regiments from Ireland.
                        Sir Hry Clinton to Earl Cornwallis 25th Septr 1781—A unanimous opinion of a Council of War to embark in the
                            Kings ships 5000 Men by the 5th of Octobr (expected) to relieve him.
                        Sir Hry to Lord G. G.the same.
                        A Note to Sir Hry Clintons Letter to Genl Cornwallis Sepr 30th & duplicate Octr 3d says that the
                            Fleet and Adml Graves came down to the hook on the 17th & Sailed the 18th with 7149 Troops.
                        Sir Hry Clinton to Earl Cornwallis 11th June 1781—since Octr last had sent from N: Yk to Chesapeak 7724
                            effectives—his own effective force at that time was only 10,931—is himself threatned at N: Yk & wishes to have in
                            succession the two Bn: of L: Inftry 43d, 76th or 80th—2 Battn of Anspach Queens Rangers Cavalry &
                            Infantry—& 17th Dragoons with such a propn of Artilly as cd be spared—These never were.
                        Extracts from the Corrispondence between Lord Geoge Germain, Sir Henry Clinton & Lord ConwallisIn a note on Lord G. Germains Letter to Sir Hry Clinton of the 3d of Jany 7. 1781—It is said that Sir Hry at that period had in New York 15,000 Regular Troops besides 6,000 Militia. 1000 Rects had Embarked at Gravesend  to join the 3d  19th & 30 Regiments under Colo. Gould for Charles Town.
                        Feby 17th 1782 Genl Arnold to be sent to Virginia to Establish a permanent Post.
                        Lord Geo: Germain to Sir Hy Clinton March 2d 1781 Mentions a German Corps of 2,600 assembling at BremenLake for Embarkation.
                        L: G Germain 2d May—The German Troops were to sail from Bremen Lake & proceed to New York the 3 British Regts (3d, 19th & 30 th) & the Recruits he trusted were well on their way to Charles Town—3 more Regimts were to come with Rodney from the Leeward Islands.
                        Ld G. G. 4th of June 1781. From the beginning of this year to the present date upwards of 6,000 Men Germans had been sent to Sir Henry.
                        L G G July 7th—hoped the 3 Regts & 1000 Rects from Ireland were arrived—that 2,800 Germans would soon be with him—that he need not wait for the 3 Regts from the West Indies, as the Season  for offensive operations would be over  before they could join him.Note to a Letter from Lord Cornwallis to  Ld G. Germain 23d Augt 1781. Sir Hry Clinton returned with 5 or 6000 Men to New York from Chl. Town.
                        